182 F.2d 942
Mitchel BECK and John Vokiener, Copartners Trading asMitchel Beck Company, Appellants,v.Steamship VIZCAYA, etc., and all persons claiming anyinterest therein, and Compania Anonima Maritima Union.
No. 10157.
United States Court of Appeals Third Circuit.
Argued June 20, 1950.Decided June 29, 1950.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Harry E. Kalodner, Judge.
Thomas E. Byrne, Jr., Philadelphia, Pa.  (Krusen, Evans & Shaw, Philadelphia, Pa., on the brief), for appellants.
Harrison G. Kildare, Philadelphia, Pa.  (Rawle & Henderson, Philadelphia, Pa., Thomas F. Mount, Joseph W. Henderson, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal by the consignees of a cargo of bags of nuts from a decree which awarded them some but not all of the damages they sought against a carrier.  The matter was thoroughly discussed in a full opinion by the court below.  D.C.E.D. Pa. 1949, 88 F.Supp. 818.  We do not feel that we can add anything helpful to that discussion and so affirm on that opinion.


2
The decree of the District Court will be affirmed.